PER CURIAM
Defendant has petitioned for reconsideration in this case because, notwithstanding that the disposition of our opinion said that we had affirmed defendant’s convictions except to the extent that we had otherwise reversed and remanded them, our opinion did not expressly state that we had considered two of her three assignments of error on their merits. We did consider and reject those assignments on their merits. We modify the last sentence in the opinion before the disposition to read: “Accordingly, we do not believe that remand on the issue of venue is appropriate in this case, and we reject defendant’s second and third assignments on their merits without further discussion.” We adhere to our opinion, as modified.
Reconsideration allowed; former opinion modified and adhered to as modified.